[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                           JUNE 11 2007
                                                                        THOMAS K. KAHN
                                        No. 06-12870
                                                                             CLERK


                         D. C. Docket No. 94-02700 CV-TWT-1

SALVADOR MAGLUTA,

                                                           Plaintiff-Appellant,

                                            versus

F.P. SAM SAMPLES,
MICHAEL W. GARRETT,
MICHAEL BELL,

                                                           Defendants-Appellees.



                      Appeal from the United States District Court
                         for the Northern District of Georgia


                                       (June 11, 2007)

Before DUBINA and BLACK, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:
_______________________
*Honorable Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by
designation.
       Appellant/Plaintiff, Salvador Magluta, appeals the district court’s order

granting summary judgment on his Bivens1 action. After reviewing the record,

reading the parties’ briefs, and having the benefit of oral argument, we first

conclude that the evidence does not establish that the conditions of Magluta’s

pretrial detention amounted to punishment, in violation of his Fifth Amendment

substantive due process rights. Magluta posed a serious and legitimate security

risk, and his detention was not an exaggerated response.

       We conclude from the record, moreover, that, regardless of whether

Magluta had a protected liberty interest, he received all the process he was due.

       Accordingly, we affirm the district court’s grant of summary judgment.

       AFFIRMED.




       1
        Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S. Ct.
1999 (1971).

                                              2